Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-7 and 9-23 are pending.
Claims 2-7 and 9-23 are allowed.
Claim 8 has been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with E. Zhu He on May 24, 2022.

Please amend claims 2, 8, 13 and 18 as follows: 

2.	(Currently amended) A method comprising:	receiving, by a distributed resource manager of a computing system, a resource request for a workload, the resource request identifying a composite resource of the computing system, wherein the composite resource is a resource of the computing system that is associated with at least one other resource of the computing system, the at least one other resource associated with the composite resource including a first associated resource of a first resource type different from a resource type of the composite resource;	retrieving, by the distributed resource manager of the computing system, a resource model defining a first relationship between the composite resource and the first associated resource; 	scheduling, by the distributed resource manager of the computing system, the workload for execution using the composite resource and the first associated resource by using a same scheduler to allocate the composite resource and the first associated resource based on the first relationship defined in the resource model and based on an availability of the composite resource and a corresponding availability of each of the at least one other resource associated with the composite resource, the scheduling comprising:		determining, by the distributed resource manager of the computing system, the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the composite resource and the at least one other resource associated with the composite resource are not being used by another workload, and		scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload; and	updating, by the distributed resource manager of the computing system, the availability of the composite resource and the corresponding availability of the first associated resource.
8.	(Cancelled)

13.	(Currently amended) A computing system comprising:	at least one processor; and	a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to perform operations, the operations including:		receiving a resource request for a workload, the resource request identifying a composite resource of the computing system, wherein the composite resource is a resource of the computing system that is associated with at least one other resource of the computing system, the at least one other resource associated with the composite resource including a first associated resource of a first resource type different from a resource type of the composite resource; 		retrieving a resource model defining a first relationship between the composite resource and the first associated resource; 		scheduling the workload for execution using the composite resource and the first associated resource by using a same scheduler to allocate the composite resource and the first associated resource based on the first relationship defined in the resource model and based on an availability of the composite resource and a corresponding availability of each of the at least one other resource associated with the composite resource, the scheduling comprising:			determining the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the composite resource and the at least one other resource associated with the composite resource are not being used by another workload, and			scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload; and		updating the availability of the composite resource and the corresponding availability of the first associated resource.

18.	(Currently amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by a computing system, cause the computing system to perform operations, the operations comprising:	receiving a resource request for a workload, the resource request identifying a composite resource of the computing system, wherein the composite resource is a resource of the computing system that is associated with at least one other resource of the computing system, the at least one other resource associated with the composite resource including a first associated resource of a first resource type different from a resource type of the composite resource; 	retrieving a resource model defining a first relationship between the composite resource and the first associated resource; and	scheduling the workload for execution using the composite resource and the first associated resource by using a same scheduler to allocate the composite resource and the first associated resource based on the first relationship defined in the resource model and based on an availability of the composite resource and a corresponding availability of each of the at least one other resource associated with the composite resource, the scheduling comprising:			determining the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the composite resource and the at least one other resource associated with the composite resource are not being used by another workload, and			scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload; and		updating the availability of the composite resource and the corresponding availability of the first associated resource.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 2, 13 and 18, the primary reason for allowance is the inclusion of “determining the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the composite resource and the at least one other resource associated with the composite resource are not being used by another workload, and scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
 Primary Examiner, Art Unit 2196